Matter of Ashworth (2019 NY Slip Op 05750)





Matter of Ashworth


2019 NY Slip Op 05750


Decided on July 18, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: July 18, 2019
[*1]
In the Matter of MEGHAN ELIZABETH ASHWORTH, an Attorney.
 
(Attorney Registration No. 5337506)

Calendar Date: July 8, 2019

Before: Garry, P.J., Lynch, Devine, Rumsey and Pritzker, JJ.


Meghan Elizabeth Ashworth, Kill Devil Hills, North Carolina, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Meghan Elizabeth Ashworth was admitted to practice by this Court in 2015 and lists a business address in Kitty Hawk, North Carolina with the Office of Court Administration. Ashworth now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Ashworth, among other things, is presently not current in her New York attorney registration requirements, having failed to register for the biennial period beginning in 2019 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Ashworth is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Ashworth must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, P.J., Lynch, Devine, Rumsey and Pritzker, JJ., concur.
ORDERED that Meghan Elizabeth Ashworth's application for permission to resign is denied.